Notice of Pre-AIA  or AIA  Status
This is a first office action on the merits of application SN 16/835,567 and filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I (electrical adjustable furniture piece) in the reply filed on 2/19/2022 is acknowledged.
Claims 12-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/19/2022. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 11 recites the limitation "an adjustable furniture part" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if this is different or the same as the adjustable furniture part recited in line 2 of claim 1. 


 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 5,819,669 to Eyre. Eyre teaches an electrical adjustable furniture piece including a drive motor (14) for adjusting an adjustable furniture part (66) relative to a furniture support part (6). The motor operates at 120 volts which is supply voltage and therefore does not have galvanic separation as seen in figure 9 ( Eyre, col 3, lines 43-49).   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3 and 5-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over German Patent DE 20 2016 104 512 to Laing in view of US Patent 5,819,669 to Eyre. Laing teaches an electrical adjustable furniture piece including a pair of drive motors (4) for adjusting an adjustable furniture part (3a) relative to a furniture support part (2). An operating unit (6) includes switches, a microcontroller (13), and sensor arrangement (7). The sensor arrangement includes a light sensor measuring distance to a reference projection (9). Gravitational/gyroscope sensor measures the tilt of the worktop and adjusts the motors to level (Laing, Par 63). 
Laing does not expressly disclose that the motor operates at supply voltage (without galvanic separation). Eyre teaches an electrical adjustable furniture piece including a drive motor (14) for adjusting an adjustable furniture part (66) relative to a furniture support part (6). The motor operates at 120 volts which is supply voltage and therefore does not have galvanic separation as seen in figure 9 ( Eyre, col 3, lines 43-49).   
At the time the invention was filled it would have been obvious for a person of ordinary skill in the art to modify the furniture of Laing by replacing the DC motor with an 120 volt AC as taught by Erye as a functional equivalent motor.   
For further clarification regarding claim 5, Liang in view of Eyre does not expressly disclose a communication port for a configuration of the controller. The examiner is taking Official Notice that it is well known in the art of height adjustable tables and microcontrollers to . 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over German Patent DE 20 2016 104 512 to Laing in view of US Patent 5,819,669 to Eyre as applied to claim 2 above, and further in view of US Patent Publication 2016/0106205 to Hall. Laing in view of Eyre discloses every element as claimed and discussed above except wireless communication from the interface. Hall teaches a height adjustable worktop that has user interface that is wirelessly connected to the control box. At the time the invention was filled it would have been obvious for a person of ordinary skill in the art to modify the furniture of Laing in view of Eyre use a wireless interface as taught by Hall to allow for a more convenient control location. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY MICHAEL AYRES whose telephone number is (571)272-8299. The examiner can normally be reached Monday - Friday 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dan Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY M AYRES/Examiner, Art Unit 3637